AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                           STACY R.,
                                                                                                              Apr 19, 2019
                                                                                                               SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-167-SAB
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Court adopts Magistrate Judge Dimke’s Report and Recommendation, ECF No. 20, in its entirety. Plaintiff’s Motion
’
              for Summary Judgment, ECF No. 14, is GRANTED. Defendant’s Motion for Summary Judgment, ECF No. 18, is
              DENIED. The decision of the ALJ is REVERSED and REMANDED to the Commissioner of Social Security for further
              proceedings consistent with the Magistrate’s Report and Recommendation. Judgment is entered in favor of the Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                  Stanley A. Bastian                         on motions for
      summary judgment.


Date: April 19, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
